UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51334 HEMOBIOTECH, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 33-0995817 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5001 Spring Valley Rd, Suite 1040 - West, Dallas, Texas 75244 (Address of principal executive offices and Zip Code) (972) 455-8950 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of November 5, 2007, the registrant had outstanding 18,436,887 shares of common stock, $0.001 par value per share. Transitional Small Business Disclosure Format (check one): Yes ¨ No x HEMOBIOTECH, INC. (a development stage company) TABLE OF CONTENTS ITEM PAGE PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Changes In Stockholders’ Equity 6 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operations 15 Item 3. Controls and Procedures 19 PART II – OTHER INFORMATION 21 Item 6. Exhibits 21 SIGNATURES 22 - 2 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-QSB contains forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "assume" or other similar expressions, although not all forward-looking statements contain these identifying words. All statements in this report regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on which this report was filed with the Securities and Exchange Commission (the "SEC"). We expressly disclaim any obligation to issue any updates or revisions to our forward-looking statements, even if subsequent events cause our expectations to change regarding the matters discussed in those statements. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our stockholders. Many important factors that could cause such a difference are described in our Annual Report on Form 10-KSB, filed with the SEC on March 27, 2007, under the caption "Risk Factors," all of which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this report. - 3 - PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HEMOBIOTECH, INC. (a development stage company) CONDENSED BALANCE SHEETS September 30, December 31, 2007 (unaudited) 2006 (Derived from audited financial statements) ASSETS Current assets: Cash and cash equivalents $ 1,932,000 $ 3,193,000 Short-term investments 1,000,000 Prepaid expenses 598,000 54,000 Total current assets $ 2,530,000 $ 4,247,000 Equipment, net 52,000 12,000 Restricted cash 55,000 Total Assets $ 2,637,000 $ 4,259,000 LIABILITIES Current liabilities Accounts payable and accrued expenses $ 157,000 $ 171,000 Total current liabilities $ 157,000 $ 171,000 Deferred rent $ 29,000 $ STOCKHOLDERS’ EQUITY Common stock $.001 par value 55,000,000 shares authorized; 18,436,887 (includes 1,000,000 shares subject to forfeiture) shares issued and outstanding $ 19,000 $ 19,000 Additional paid-in capital 13,207,000 12,205,000 Deficit accumulated during the development stage (10,775,000 ) (8,136,000 ) Total Equity $ 2,451,000 $ 4,088,000 $ 2,637,000 $ 4,259,000 See Notes to Condensed Financial Statements. - 4 - HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED OCTOBER 3, 2001 (INCEPTION) SEPTEMBER 30, SEPTEMBER 30, THROUGH SEPTEMBER 30, 2007 2006 2007 2006 2007 Revenue $ - $ - $ - $ - $ - Operating expense $ Research and development 268,000 158,000 746,000 474,000 1,957,000 General and administrative 688,000 374,000 1,987,000 1,148,000 7,010,000 Other (income) expense Interest expense 2,000 53,000 2,112,000 Interest income (28,000 ) (48,000 ) (96,000 ) (89,000 ) (304,000 ) Net loss $ (928,000 ) $ (484,000 ) $ (2,639,000 ) $ (1,586,000 ) $ (10,775,000 ) Basic and diluted loss per common share $ (0.05 ) $ (0.03 ) $ (0.16 ) $ (0.11 ) Weighed average number of shares outstanding basic and diluted 17,040,148 16,675,922 16,969,610 14,601,672 See Notes to Condensed Financial Statements. - 5 - HEMOBIOTECH, INC (a development stage company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) Common Shares Amount Additional Paid-In Capital Deficit Accumulated During the Development Stage Total Balance – December 31, 2006 18,436,887 $ 19,000 $ 12,205,000 $ (8,136,000 ) $ 4,088,000 Net Loss for the period (2,639,000 ) (2,639,000 ) Stock based compensation – board of advisors and consultant 86,000 86,000 Stock based compensation – employees and directors 231,000 231,000 Stock based compensation relating to shares issued to financial advisor (See Note G[3]) 685,000 685,000 Balance – September 30, 2007(unaudited) 18,436,887 $ 19,000 $ 13,207,000 $ (10,775,000 ) $ 2,451,000 See Notes to Condensed Financial Statements. - 6 - HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, OCTOBER 31, 2001 (INCEPTION) THROUGH 2007 2006 SEPTEMBER 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (2,639,000 ) $ (1,586,000 ) $ (10,775,000 ) Adjustments to reconcile net loss to net cash used inoperating activities: Fair value of options andcompensatory stock 1,002,000 212,000 1,916,000 Conversion charge – interest expense - 43,000 43,000 Notes issued for services – related party - - 354,000 Expenses paid by stockholder - - 14,000 Amortization of deferred financing costs - - 1,023,000 Amortization of debt discount - - 789,000 Depreciation 5,000 2,000 10,000 Contribution of salary - - 11,000 Changes in: Accounts payable and accrued expenses (36,000 ) (210,000 ) 869,000 Deferred rent 29,000 - 29,000 Accrued interest - (3,000 ) 139,000 Prepaid expenses (544,000 ) (114,000 ) (597,000 ) Net cash used in operating activities $ (2,183,000 ) $ (1,656,000 ) $ (6,175,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Sale (Purchase) of Short-Term Investments $ 945,000 $ (1,000,000 ) $ (55,000 ) (Purchase) of property and equipment (23,000 ) (3,000 ) (61,000 ) Net cash provided (used) in investing activities $ 922,000 $ (1,003,000 ) $ (116,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock and debt - $ - $ 3,767,000 Payment of Notes - (113,000 ) (734,000 ) Net proceeds from exercise of warrants - 5,190,000 5,190,000 Net cash provided by financing activities - $ 5,077,000 $ 8,223,000 (DECREASE) / INCREASE IN CASH ANDCASH EQUIVALENTS $ (1,261,000 ) $ 2,418,000 $ 1,932,000 Cash and cash equivalents – beginning of period 3,193,000 1,259,000 - CASH AND CASH EQUIVALENTS – END OF PERIOD $ 1,932,000 $ 3,677,000 $ 1,932,000 SUPPLEMENTARY CASH FLOW INFORMATION: Interest Paid $ 2,000 $ 13,000 $ 112,000 SUPPLEMENTARY NON-CASH INVESTING AND FINANCING ACTIVITIES: Accrued salary exchanged for Note - - $ 150,000 Employees / stockholders contribution of salary - - $ 564,000 Stockholders contribution of convertible note payableand related interest - - $ 280,000 Conversion of carrying value of convertible notespayable and accrued interest into common stock - $ 243,000 $ 1,815,000 Fixed Assets Purchased – not yet paid $ 22,000 $ 22,000 See Notes to Condensed Financial Statements. - 7 - NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE A - THE COMPANY We were founded in 2001 as “HemoBioTech, Inc.,” a Texas corporation.In 2003, we incorporated a sister corporation named “HemoBioTech, Inc.,” in the state of Delaware.On December 1, 2003, HemoBioTech, Inc. (Texas) was merged with and into HemoBioTech, Inc., (Delaware), with HemoBioTech, Inc. (Delaware) as the surviving entity.This entity is referred to herein as the “Company”. The accompanying financial statements include the predecessor operations of the Texas corporation from its inception on October 3, 2001. The historical basis of accounting was carried over in the merger, including the deficit accumulated in the development stage. The Company is researching and developing human blood substitute patented technology licensed exclusively from Texas Tech University Health Sciences Center ("TTUHSC") (See Note D). The Company is in the development stage and its efforts have been principally devoted to organizational infrastructure development, research and development and capital raising. NOTE B - BASIS OF PRESENTATION The interim financial statements presented are unaudited but in the opinion of management, have been prepared in conformity with accounting principles generally accepted in the United States of America applied on a basis consistent with those of the annual financial statements. Such interim financial statements reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial position, the results of operations and cash flows for the interim periods presented. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full fiscal year. The accompanying condensed financial statements do not include all of the information and footnote disclosures in annual audited financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States.Accordingly, the interim condensed financial statements should be read in connection with the audited financial statements for the year ended December 31, 2006. The financial statements have been prepared assuming that the Company will continue as a going concern which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred cumulative losses of $10,775,000 for the period through September 30, 2007, and has been dependent on funding operations through the private sale of convertible debt and equity securities. At September 30, 2007, the Company had $1,932,000 in cash. Management believes that current cash resources will be sufficient to fund its current operations through the next twelve months. Management's plans include continuing to finance operations through one or more private or public offerings of equity securities and monitoring and reducing expenditures. NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (1) RESEARCH AND DEVELOPMENT: Research and development costs are charged to expense as incurred. - 8 - (2) LOSS PER COMMON SHARE: Basic and diluted loss per common share is based on the net loss divided by theweighted average number of common shares outstanding during the periods. No effect has been given to the following outstanding potential common shares such as options, warrants and outstanding shares subject to forfeiture issued to a financial services consultant during September 2006, as described in Note G(3) in the diluted computation as their effect would be antidilutive: SEPTEMBER 30, 2007 2006 Stock Options 1,854,275 1,633,845 Warrants 2,442,372 2,442,372 Common shares subject to forfeiture(1) 1,000,000 1,500,000 Total 5,296,647 5,576,217 (1)
